Citation Nr: 0815589	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-11 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for fibromyalgia, also 
claimed as secondary to degenerative disc disease of the 
lumbar spine with low back strain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 30, 1969 to 
March 15, 1970, with additional service in the Army National 
Guard.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the benefits sought on appeal.

In April 2005, the veteran appeared to claim entitlement to 
service connection for depression.  As this claim has not 
been developed for appellate review, the Board refers it to 
the RO for appropriate action.


FINDING OF FACT

The veteran's fibromyalgia was not present in service or for 
many years thereafter, is not related to active service, and 
is not caused or aggravated by his service-connected low back 
disability.


CONCLUSION OF LAW

Fibromyalgia was incurred in or aggravated by service, and 
was not due to, the result of, or aggravated by, a service-
connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.304, 3.310(a), (b) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In August 2002, prior to the initial adjudication of the 
claim, the veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide the names of persons, agency, or 
company who had additional records to help decide his claim.  
He was informed that VA would attempt to obtain review his 
claim and determine what additional information was needed to 
process his claim, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

It was also requested that he provide evidence in his 
possession that pertained to the claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.
Moreover, while the veteran was not given notice of what type 
of information and evidence he needed to substantiate a claim 
for an increased rating, there is no prejudice in issuing a 
final decision because the preponderance of the evidence is 
against the claim for service connection.  Any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA- authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, a VA medical examination pertinent to the 
claim was obtained in February 2005.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2007).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra. 71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background

The veteran's service medical records are completely silent 
as to any complaints of or treatment for fibromyalgia.

Following separation from active service, a private treatment 
record in 1970 showed a diagnosis of back strain, for which 
the veteran has since been service-connected.  A 1971 
treatment record also referred to the low back.  

Complaints of headaches and dizziness are noted in private 
records dated in 1979, 1983 and 1986.  A 1982 report noted 
generalized aches.  

Private treatment records dated in 1991 reflect complaints of 
headaches, which the veteran stated that he had experienced 
since a motor vehicle accident several years earlier.

Subsequent treatment records dated in September 1995 reflect 
the veteran's complaints of low back pain with numbness of 
the right lower extremity.  He had neck strain without 
radicular symptoms.  The physician diagnosed musculoskeletal 
pain and opined that it appeared to be multifactorial and 
related to degenerative disease in the spine which had 
worsened over the years.  Other private records in 1995 
indicate complaints of unsteadiness, with components of 
vertigo.  

In December 1995, a private treatment record shows a chief 
complaint of low back pain with bilateral upper and lower 
extremity pain, neck pain, thoracic spine pain, and 
headaches.  Low back pain was greater than the leg pain.  He 
also complained of fatigue.  Upon examination, the diagnoses 
included idiopathic low back pain; lumbar spondylolisthesis 
in L5-S1; idiopathic neck pain; idiopathic thoracic pain, 
rule out occult pathology; arthralgia of the spine; and 
myofascial pain syndrome, final diagnosis pending.  In June 
1996, the diagnoses included chronic pain and myofibralgia.

In February 1997, the veteran's private physician reported 
that he had a considerable amount of trouble with his low 
back diagnosed as back strain and that his disc disease 
asymptomatic.  He opined that his condition was due to muscle 
spasms and low back syndrome.

In April 1997, the veteran underwent a VA orthopedic 
examination during which the examiner commented that he had 
been treated for fibromyalgia.  The veteran then complained 
of pain that radiated down the posterior aspect of the left 
thigh with most of his discomfort in the right sacroiliac 
area.  X-ray studies of the back showed no evidence of 
sacroiliitis.  Following objective examination, the examiner 
opined that the veteran seemed to have low back discomfort 
that was unrelated to disc disease, but was due to myalgia or 
myositis.  His condition was diagnosed as "low back 
syndrome, not related to disc disease or spinal fusion but 
more in keeping with fibromyalgia."   In a May 1997 addendum 
to the April 1997 report, the examiner explained that the 
veteran's low back pain could be caused by abnormalities of 
the lumbo-sacral spine rather than by fibromyalgia or 
myalgia.  He opined that the degenerative joint disease was 
more likely than not a progression from the veteran's 
service-connected back disability.

A private treatment record dated in October 1997 noted that 
the veteran ached all over.  

Private treatment records dated in April 1999 reflect a 
diagnosis of fibromyalgia.  In September 2001, the veteran 
complained of muscle tension/spasms in his neck and shoulder.  
In May 2002, the diagnoses were diffuse polyarthralgias and 
polymyalgias of an undetermined cause.  The veteran then 
reported that he "just tore up his body driving a truck for 
a number of years."

The veteran underwent a VA examination in September 2002 at 
which time he presented with complaints of low back pain that 
radiated down his legs.  He stated that he had been diagnosed 
with osteoarthritis and fibromyalgia.  After an examination 
of the lumbar spine and lower extremities, the examiner 
opined that degenerative disc disease is more likely than not 
a progression of the veteran's service-connected back 
condition.

In July 2004, the veteran was re-examined by the VA physician 
who examined him September 2002.  Upon examination of the 
thoracolumbar spine and a neurological examination, the 
examiner found that the diagnosis of degenerative joint 
disease with low back strain remained unchanged.  With 
respect to the veteran's claim of fibromyalgia secondary to 
service-connected degenerative disc disease of the lumbar 
spine with low back strain, the examiner stated that 
fibromyalgia could not be found, and that the pain found on 
examination was due to lumbar strain with degenerative joint 
disease.

The veteran underwent a VA fibromyalgia examination in 
February 2005.  After an examination, the examiner opined 
that he met most criteria for fibromyalgia including diffuse 
body pain and sleep disturbance, although the lack of true 
tender points was unusual.  She opined that there was no 
medical evidence that degenerative joint disease/degenerative 
disc disease of the lumbar spine develops into fibromyalgia.  
In her medical opinion, the veteran's diffuse pain 
syndrome/FM (fibromyalgia) was not caused by his service-
connected degenerative disc disease.

IV.  Analysis

Upon careful review of the evidence of record, it is found 
that service connection for fibromyalgia is not warranted, 
for the reasons discussed below.  

Initially, fibromyalgia was not demonstrated in service, or 
for several years following separation.  In this regard, 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, in the present case, there is no explicit contention 
of continuing symptoms dating back to active service.  
Therefore, continuity has not here been established, either 
through the competent evidence or through his statements.  
Furthermore, no competent evidence of record causally relates 
the currently diagnosed fibromyalgia to active service.  For 
these reasons, service connection on a direct basis has not 
been demonstrated.  

The Board will now address the veteran's central claim, that 
his fibromyalgia is related to the service-connected low back 
disability.  

In the present case, the evidence of record fails to support 
an award of service connection on a secondary basis.  Indeed, 
the VA examiner in February 2005 rendered an opinion that the 
diffuse pain syndrome/FM (fibromyalgia) was not caused by the 
veteran's service-connected degenerative disc disease.  
Because this opinion was offered following a physical 
examination and after a review of the claims folder, it is 
found to be highly probative.  Moreover, no other competent 
evidence of record refutes that opinion.  Additionally, it 
has not been demonstrated by the competent evidence that the 
fibromyalgia has been aggravated by the service-connected 
back disability.  

The Board notes that in April 2005 the veteran submitted an 
internet medical article regarding fibromyalgia which stated 
that the disease was caused by an injury or trauma and may be 
associated with changes in muscle metabolism.  A medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999).; see also Sacks v. West, 11 Vet. 
App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  
However, the medical article submitted by the veteran was not 
accompanied by the opinion of any medical expert linking his 
fibromyalgia to his service or service-connected low back 
disability.  Thus, the medical article submitted by the 
veteran is insufficient to establish the required medical 
nexus opinion for causation.

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that his 
fibromyalgia, began during, or is a result of, his service or 
service-connected low back disability.

As the preponderance of the evidence is against the claim for 
service connection for fibromyalgia, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for fibromyalgia is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


